The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a continuation of U.S Application Serial No. 16/586729 and is, therefore, accorded the benefit of the earlier filing date of 27 September 2019.
Applicant’s claim for domestic priority under 35 U.S.C. §119(e) is acknowledged.
Claims 1-29 are pending in this application.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 14 March 2022, with accompanying reference copies.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 13 December 2021.  These drawings are acceptable.
The specification is objected to, because the “cross-reference to related application(s)” section (page 1) needs to be updated, to reflect the current status of the cited applications.  Appropriate correction is required in response to this Office action.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-17 and 19-29 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,234,380.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 1 is not identical to patented claim 1, since previously patented “wherein” clauses (“wherein the modulator comprises a current sensor …” and “wherein upon detection of the short condition …”) have been excluded from the instant claim.  However, this is not patentably distinguishing, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Similarly applies to instant claims 7, 10, 11 and 17.
Additionally, instant claim 11 has been presented in method format, instead of system format as per patented claim 1.  However, such claim construction is not patentably distinct from the patented claim, since the instant method claim performs the same functions claimed as being performed by the patented system claim.  Similarly applies to instant claim 20.
Instant claims 2-6 and 12-16 are commensurate in scope with patented claims 4-8.
Instant claims 9 and 19 are not patentably distinct from the patented claims, since it has been well established in the art that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179), that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893), and that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  Hence, any limitations concerning the location/mounting/connection/ proximity of elements of the claims within/outside a housing cannot be determined to be patentably distinguishing.
Instant claim 21 is not identical to patented claim 9, since a previously patented “wherein” clause (“wherein during the diagnostic operation …”) has been excluded from the instant claim.  However, this is not patentably distinguishing, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Similarly applies to instant claim 29.
Instant claims 22-28 are commensurate in scope with patented claims 10-16.
Claims 8 and 18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,234,380, similarly as provided for above with regard to claims 1 and 11, further in view of Kah, Jr. (U.S. Patent Application Publication No. 2014/0081469; cited by Applicant).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 8 and 18 are not patentably distinct from the patented claims, since Kah, Jr. teaches that it was known in the art for an irrigation controller to comprise a plurality of indicators each coupled to the microcontroller (para[0032], LCD display), wherein the microcontroller is configured to determine a connection status associated with each of the plurality of two-wire path output connectors, wherein each indicator is configured to illuminate to indicate the connection status (para[0032, 0044], display operations of controller, wherein operations include determining which units are installed).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such indicators in the patented system, since Kah, Jr. teaches a resultant increased user-friendliness on the irrigation controller.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. §103, as being unpatentable over Kah, Jr. (U.S. Patent Application Publication No. 2014/0081469) in view of Crist (U.S. Patent Application Publication No. 2011/0015800; cited by Applicant), further in view of Woytowitz (U.S. Patent Application Publication No. 2018/0295796; cited by Applicant).
As per claim 1, Kah, Jr. teaches the instantly claimed irrigation control system (abstract) comprising: an irrigation controller (abstract) comprising: an irrigation control unit configured to store and execute an irrigation schedule (para[0003, 0016, 0018, 0032], controller); a power source coupled with the irrigation control unit (para[0034]); a microcontroller coupled to the irrigation control unit and configured to receive instructions from the irrigation control unit (para[0016, 0018], station module); … to output … power signals comprising operational power and data … based on control signals from the microcontroller (para[0046, 0049-0050], two wire/traces/connectors transmitting power and control signals).
However, Kah, Jr. does not specify that such two-wire power and data signals are specifically generated by a modulator, as instantly claimed.  In this regard, Crist teaches that such modulators were well-known in the art to provide power and data signals over transmission lines in an irrigation system (abstract).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a modulator in the system of Kah, Jr., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Kah, Jr., as modified by Crist above, further teaches the instantly claimed plurality of switches coupled to an output of the modulator and independently controlled by the microcontroller (para[0040]); and a plurality of two-wire path output connectors each coupled to a corresponding one of the plurality of switches, wherein each of the plurality of two-wire path output connectors is configured to be connected to a corresponding two-wire path of a plurality of two-wire paths to which … units can be connected and controlled (para[0036, 0039, 0046], terminals/stations), the … units being configured to receive the modulated power signals from the corresponding two-wire path (para[0046, 0049-0051]), wherein the microcontroller is further configured to operate the plurality of switches to couple and decouple the modulated power signals from the output of the modulator to one or more of the plurality of two-wire path output connectors (para[0040, 0046, 0049-0051]).
However, although Kah, Jr. teaches that the station module (microcontroller, as instantly claimed) is decoder based (para[0046]), Kah, Jr. does not specifically provide for the terminals/stations being decoder-based irrigation control units, as instantly claimed.  In this regard, Woytowitz teaches that it was well-known for irrigation systems having two-wire path communication to utilize decoder-based irrigation control units (abstract; para[0002-0010, 0151-0158]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such decoder-based units in the combined system of Kah, Jr. and Crist, since Woytowitz teaches that decode-based units provide the benefit of controlling a plurality of valves from a single pair of wires (para[0152]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Similarly applies to claims 5-7, 10, 11, 15-17 and 20.
As per claim 2, Kah, Jr. teaches that the instantly claimed power source comprises an alternating current power supply (para[0034], utilizes a transformer).  Similarly applies to claim 12.
As per claims 3-4, although the combination of Kah, Jr., Crist and Woytowitz teaches Applicant’s invention substantially as instantly claimed, as noted above, and Kah, Jr. further teaches that various combinations of single/multiple housing implementations and mounting of elements within/outside of housings were known in the art (para[0035, 0038, 0040, 0047-0051]), the instantly claimed combination of structural locations/mounting of elements within/outside of housings is not specifically provided for.  However, it has been well established in the art that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179), that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893), and that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  Hence, any limitations concerning the location/mounting/connection of elements of the claims within/outside a housing cannot be determined to be patentably distinguishing.  Similarly applies to claims 13-14.
 As per claim 8, Kah, Jr. teaches that the instantly claimed irrigation controller further comprises a plurality of indicators each coupled to the microcontroller (para[0032], LCD display), wherein the microcontroller is configured to determine a connection status associated with each of the plurality of two-wire path output connectors, wherein each indicator is configured to illuminate to indicate the connection status (para[0032, 0044], display operations of controller, wherein operations include determining which units are installed).  Similarly applies to claim 18.
As per claim 9, although the combination of Kah, Jr., Crist and Woytowitz teaches Applicant’s invention substantially as instantly claimed, as noted above, the instantly claimed combination of structural locations/mounting/proximity of elements within/outside of housings is not specifically provided for.  However, it has been well established in the art that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179), that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893), and that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  Hence, any limitations concerning the location/mounting/connection/proximity of elements of the claims within/outside a housing cannot be determined to be patentably distinguishing.  Similarly applies to claim 19.
Claims 21-29 are rejected under 35 U.S.C. §103, as being unpatentable over Kah, Jr. (U.S. Patent Application Publication No. 2014/0081469) in view of Crist (U.S. Patent Application Publication No. 2011/0015800), further in view of Woytowitz (U.S. Patent Application Publication No. 2018/0295796), similarly as provided for above with regard to claims 1-20, further in view of Christiansen (U.S. Patent Application Publication No. 2011/0015800; cited by Applicant).
As per claim 21, Kah, Jr. teaches the instantly claimed irrigation control system (abstract) comprising: an irrigation controller (abstract) comprising: an irrigation control unit configured to store and execute an irrigation schedule (para[0003, 0016, 0018, 0032], controller); a power source coupled with the irrigation control unit (para[0034]); a microcontroller coupled to the irrigation control unit and configured to receive instructions from the irrigation control unit (para[0016, 0018], station module); … to output … power signals comprising operational power and data … based on control signals from the microcontroller (para[0046, 0049-0050], two wire/traces/connectors transmitting power and control signals).
However, Kah, Jr. does not specify that such two-wire power and data signals are specifically generated by a modulator, as instantly claimed.  In this regard, Crist teaches that such modulators were well-known in the art to provide power and data signals over transmission lines in an irrigation system (abstract).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a modulator in the system of Kah, Jr., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Kah, Jr., as modified by Crist above, further teaches the instantly claimed plurality of switches independently controlled by the microcontroller to couple to an output of the modulator or to an output of the test power source (para[0040]); and a plurality of two-wire path output connectors each coupled to a corresponding one of the plurality of switches, wherein each of the plurality of two-wire path output connectors is configured to be connected to a corresponding two-wire path of a plurality of two-wire paths to which … units can be connected and controlled (para[0036, 0039, 0046], terminals/stations), the … units being configured to receive the modulated power signals from the corresponding two-wire path (para[0046, 0049-0051]), wherein the microcontroller is further configured to operate the plurality of switches to couple and decouple the modulated power signals from the output of the modulator to one or more of the plurality of two-wire path output connectors (para[0040, 0046, 0049-0051]).
However, although Kah, Jr. teaches that the station module (microcontroller, as instantly claimed) is decoder based (para[0046]), Kah, Jr. does not specifically provide for the terminals/stations being decoder-based irrigation control units, as instantly claimed.  In this regard, Woytowitz teaches that it was well-known for irrigation systems having two-wire path communication to utilize decoder-based irrigation control units (abstract; para[0002-0010, 0151-0158]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such decoder-based units in the combined system of Kah, Jr. and Crist, since Woytowitz teaches that decode-based units provide the benefit of controlling a plurality of valves from a single pair of wires (para[0152]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Similarly applies to claims 27-29.
However, although the combination of Kah, Jr., Crist and Woytowitz teaches Applicant’s invention substantially as instantly claimed, as noted above, the combination does not provide for the instantly claimed test power source coupled to and controlled by the microcontroller and configured to output a current limited output signal useful to determine which one of multiple decoder-based irrigation control units caused a short condition; … wherein the microcontroller is further configured to: operate the plurality of switches to couple and decouple one of the modulated power signals from the output of the modulator and the current limited output signal from the test power source to one or more of the plurality of two-wire path output connectors, and wherein, during a diagnostic operation of the irrigation control system, the microcontroller is configured to operate the modulator to stop the output of the modulated power signals and to initiate the test power source to output the current limited output signal.  In this regard, Christiansen teaches that it was known in the art to activate a current limited power supply to a networked irrigation system in the event of a detected short circuit (para[0060, 0099, 0187-0189, 0432]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the combined system of Kah, Jr., Crist and Woytowitz, since Christiansen teaches the resultant beneficial ability to recover from short conditions.  Similarly applies to claims 22-23.
As per claim 24, Kah, Jr. teaches that the instantly claimed power source comprises an alternating current power supply (para[0034], utilizes a transformer).
As per claims 25-26, although the combination of Kah, Jr., Crist, Woytowitz and Christiansen teaches Applicant’s invention substantially as instantly claimed, as noted above, and Kah, Jr. further teaches that various combinations of single/multiple housing implementations and mounting of elements within/outside of housings were known in the art (para[0035, 0038, 0040, 0047-0051]), the instantly claimed combination of structural locations/mounting of elements within/outside of housings is not specifically provided for.  However, it has been well established in the art that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179), that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893), and that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  Hence, any limitations concerning the location/mounting/connection of elements of the claims within/outside a housing cannot be determined to be patentably distinguishing.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
9/23/22